Exhibit 10.19

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Termination Agreement”) is entered into as of
February 14, 2005 by and among FTD, Inc., a Delaware corporation (the
“Company”), FTD.COM Inc., a Delaware corporation (“FTDC”), Florists’ Transworld
Delivery, Inc., a Michigan corporation (“FTDI”), FTD International Corporation,
a Delaware corporation (“FTDT”), Value Network Service, Inc., a Delaware
corporation (“VNS”), FTD Holdings Incorporated, a Delaware corporation (“FTDH”),
Renaissance Greeting Cards, Inc., a Maine corporation (“RGC”), Flowers
USA, Inc., a Connecticut corporation (“USA” and, together with the Company,
FTDC, FTDI, FTDT, VNS, FTDH and RGC, the “FTD Entities”), and Leonard Green &
Partners, L.P. (the “Advisor”).  Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Agreement
(as defined below)

 

WHEREAS, the FTD Entities and the Advisor are parties to that certain Management
Services Agreement, dated as of February 24, 2004 (the “Agreement”), pursuant to
which the Advisor provides certain investment banking, management, consulting
and financial services to the FTD Entities as provided for therein;

 

WHEREAS, FTD Group, Inc., a Delaware corporation and the parent corporation of
the Company, will consummate a Public Offering Event on the date hereof; and

 

WHEREAS, in connection with the Public Offering Event, the Advisor and the FTD
Entities desire to terminate the Agreement, as provided herein, as of the date
hereof.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements stated
below the parties hereto agree as follows:

 


1.                                       TERMINATION.  THE PARTIES HERETO AGREE
AND ACKNOWLEDGE THAT, EFFECTIVE AS OF THE DATE HEREOF AND SUBJECT TO THE
PROVISIONS OF SECTION 3 HEREOF AND THE RECEIPT BY THE ADVISOR OF THE PAYMENT
REFERRED TO IN SECTION 2 BELOW, THE AGREEMENT IS TERMINATED AND SHALL THEREAFTER
HAVE NO FURTHER FORCE AND EFFECT.


 


2.                                       PAYMENT OF FEES.  PURSUANT TO
SECTION 3.1 OF THE AGREEMENT, IMMEDIATELY UPON CONSUMMATION OF THE PUBLIC
OFFERING EVENT, THE COMPANY, ON BEHALF OF THE FTD ENTITIES, SHALL PAY TO THE
ADVISOR AN AMOUNT EQUAL TO TWELVE MILLION FIVE HUNDRED THOUSAND DOLLARS
($12,500,000.00) BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, REPRESENTING
ALL AMOUNTS PAYABLE UNDER THE AGREEMENT.


 


3.                                       INDEMNIFICATION.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE TERMS AND PROVISIONS OF SECTION 5
OF THE AGREEMENT SHALL SURVIVE THE TERMINATION OF THE AGREEMENT PURSUANT TO THIS
TERMINATION AGREEMENT, AND SHALL REMAIN IN FULL FORCE AND EFFECT.  THE
PROVISIONS OF SECTIONS 6.1 AND 6.6 OF THE AGREEMENT SHALL SIMILARLY SURVIVE THE
TERMINATION OF THE AGREEMENT INSOFAR AS APPLICABLE TO THE SURVIVING PROVISIONS
THEREOF.


 


4.                                       BINDING EFFECT.  THIS TERMINATION
AGREEMENT SHALL BE BINDING ON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.

 

--------------------------------------------------------------------------------


 


5.                                       FURTHER ASSURANCES.  EACH OF THE
PARTIES HERETO SHALL, WITHOUT THE NECESSITY OF ANY FURTHER CONSIDERATION, TAKE
ALL SUCH FURTHER ACTIONS AND EXECUTE ALL SUCH FURTHER DOCUMENTS AND INSTRUMENTS
AS SHALL BE NECESSARY OR CONVENIENT TO CARRY OUT MORE EFFECTIVELY THE PURPOSES
OF THIS TERMINATION AGREEMENT.


 


6.                                       GOVERNING LAW.  THIS TERMINATION
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF.


 


7.                                       HEADINGS.  THE HEADINGS USED IN THIS
TERMINATION AGREEMENT ARE USED FOR CONVENIENCE ONLY AND SHALL NOT LIMIT OR
OTHERWISE AFFECT THE MEANING OF THIS TERMINATION AGREEMENT.


 


8.                                       COUNTERPARTS.  THIS TERMINATION
AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
the date first written above.

 

 

 

FTD, INC.

 

 

 

 

 

By:

/s/ Carrie A. Wolfe

 

 

 

Name: Carrie A. Wolfe

 

 

Title:   Chief Financial Officer

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

 

 

By:

/s/ Carrie A. Wolfe

 

 

 

Name: Carrie A. Wolfe

 

 

Title:   Chief Financial Officer

 

 

 

FTD.COM INC.

 

 

 

 

 

By:

/s/ Carrie A. Wolfe

 

 

 

Name: Carrie A. Wolfe

 

 

Title:   Chief Financial Officer

 

 

 

FLOWERS USA, INC.

 

 

 

 

 

By:

/s/ Jon R. Burney

 

 

 

Name: Jon R. Burney

 

 

Title:   Secretary

 

 

 

 

 

FTD HOLDINGS INCORPORATED

 

 

 

 

 

By:

/s/ Jon R. Burney

 

 

 

Name: Jon R. Burney

 

 

Title:   Secretary

 

 

 

 

 

RENAISSANCE GREETING CARDS, INC.

 

 

 

 

 

By:

/s/ Jon R. Burney

 

 

 

Name: Jon R. Burney

 

 

Title:   Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

VALUE NETWORK SERVICES, INC.

 

 

 

 

 

By:

/s/ Jon R. Burney

 

 

 

Name: Jon R. Burney

 

 

Title:   Secretary

 

 

 

 

 

FTD INTERNATIONAL CORPORATION

 

 

 

 

 

By:

/s/ Jon R. Burney

 

 

 

Name: Jon R. Burney

 

 

Title:   Secretary

 

 

 

 

 

LEONARD GREEN & PARTNERS, L.P.

 

By: LGP Management, Inc.

 

Its:  General Partner

 

 

 

 

 

By:

/s/ Peter J. Nolan

 

 

 

Name: Peter J. Nolan

 

 

Title:  Vice President

 

S-2

--------------------------------------------------------------------------------